GOTTLIEB & ASSOCIATES

 

/\'l l'OR[\‘ l;`YS
M 150 E. 13th s¢., suits PHR . New York, NY 10003
rel (212) 228-9795 - Fax (212) 982-6284
Hon. Edgardo Ramos NY]G@aol.com

United States District Court Judge

United States District Court Southem District of New York
Thurgood Marshall

United States Courthouse

40 Foley Square

New York, NY 10007

Re: Camacho v. Emerson College. l:lS-cV-10600 (S.D.N.Y.)
Camacho v. Northeastern Universitv, 1:18-cv-10693 (S.D.N.Y.)
Camacho v. Rider Universitv, 1118-cv-10700 (S.D.N.Y.)

Dear Judge Ramos:

The undersigned represent all parties in the three above entitled actions. By way of
background, Defendants in these actions filed correspondence requesting a pre-motion
conference in connection with their anticipated motions to dismiss under Fed. R. CiV. P. ]2(b)(2)
on March 5, 2019. Plaintiff will file an Amended Complaint as of right and pursuant to Fed. R.
Civ. P. lS(a) `on or before March 26, 2019, which will render as moot Defendants’ pending
applications

The parties respectfully request that the pre-motion conference scheduled for March 15,
2019 at 11:30 AM be adjourned sine die in light of Plaint_iff’s anticipated amendment. Further,
the parties respectfully request that Defendants have up to and including April_ 26, 2019 to
respond to the Amended Complaint.

Plajntiff has also filed a motion seeking consolidation of these and 17 other actions that
he has commenced against colleges and universities in the action entitled, Camacho v.
Bennington College Corporation, 1:18-cv-1054l-DAB, which is pending before Judge Batts,
and which Defendants will oppose. Plaintiff will promptly inform the Court of the outcome of
this motion. Defendants do not consent to a stay of these actions pending a decision on the
consolidation application '

We thank the Cour.t for its time and attention to these matters.

DATED: March 13, 2019

 

For Plain `ff.

  

150 East 18th Street
New York, NY 10003
Email: nng@aol.com
Phone: (212) 228-9795
Fax: (212) 982-6284

 

For Defendant: `\ l ,»l ff
_. "\\.» |~F
by: i_

________

John W. Egan Esq.,

Seyfarth Shaw LLP

620 Eighth Avenue

New York, NY 10018
Email: jegan@seyfarth.com
Phone: (212) 218-5500
Fax: (212) 218-5526

